Exhibit 10.1

Execution Version

Matador Resources Company

(a Texas corporation)

$175,000,000 6.875% Senior Notes due 2023

PURCHASE AGREEMENT

December 6, 2016

MERRILL LYNCH, PIERCE, FENNER & SMITH

                         INCORPORATED

    As Representative of the Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith

                            Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Matador Resources Company, a Texas corporation (the “Company”),
proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and the other several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $175,000,000 aggregate principal amount
of the Company’s 6.875% Senior Notes due 2023 (the “Notes”). Merrill Lynch has
agreed to act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Notes.

The Notes will be issued pursuant to that certain indenture, dated as of
April 14, 2015 (the “Indenture”), among the Company, the Guarantors (as defined
below) and Wells Fargo Bank, National Association, as trustee (the “Trustee”),
pursuant to which the Issuers previously issued, on April 14, 2015, $400,000,000
in aggregate principal amount of their 6.875% Senior Notes due 2023. Notes will
be issued only in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”) pursuant to a letter of
representations, to be dated on or before the Closing Date (as defined in
Section 2 hereof) (the “DTC Agreement”), among the Company, the Trustee and the
Depositary.

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of December 9, 2016 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors will be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) to the extent required by
the Registration Rights Agreement, a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain



--------------------------------------------------------------------------------

holders of the Notes, and in each case, to use its reasonable best efforts to
cause such registration statements to be declared effective. All references
herein to the Exchange Notes and the Exchange Offer are only applicable if the
Company and the Guarantors are in fact required to consummate the Exchange Offer
pursuant to the terms of the Registration Rights Agreement.

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities”; and the Exchange Notes and the Guarantees attached thereto are
herein collectively referred to as the “Exchange Securities.”

This Agreement, the Registration Rights Agreement, the Securities, the Exchange
Securities, and the Indenture are referred to herein as the “Transaction
Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933 (as amended, the “Securities Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated December 5, 2016 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated December 6, 2016 (the “Pricing
Supplement”), describing the terms of the Securities, each for use by such
Initial Purchaser in connection with its solicitation of offers to purchase the
Securities. The Preliminary Offering Memorandum and the Pricing Supplement are
herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities

 

2



--------------------------------------------------------------------------------

Exchange Act of 1934 (as amended, the “Exchange Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder) prior to the Time of Sale and incorporated by reference in the
Pricing Disclosure Package (including the Preliminary Offering Memorandum) or
the Final Offering Memorandum (as the case may be), and all references herein to
the terms “amend,” “amendment” or “supplement” with respect to the Final
Offering Memorandum shall be deemed to mean and include all information filed
under the Exchange Act after the Time of Sale and incorporated by reference in
the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act.
The Indenture has been qualified under the Trust Indenture Act of 1939 (the
“Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security that is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

 

3



--------------------------------------------------------------------------------

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Final Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by or on behalf of any Initial Purchaser
through the Representative expressly for use in the Pricing Disclosure Package,
the Final Offering Memorandum or amendment or supplement thereto, as the case
may be. The Pricing Disclosure Package contains, and the Final Offering
Memorandum will contain, all the information specified in, and meeting the
requirements of, Rule 144A. The Company has not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than
(i) the Pricing Disclosure Package, (ii) the Final Offering Memorandum and
(iii) any electronic road show or other written communications, in each case
used in accordance with Section 3(a). Each such communication by the Company or
its agents and representatives pursuant to clause (iii) of the preceding
sentence (each, a “Company Additional Written Communication”), when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that this representation and warranty shall not apply to
statements in or omissions from each such Company Additional Written
Communication made in reliance upon and in conformity with information furnished
to the Company in writing by or on behalf of any Initial Purchaser through the
Representatives expressly for use in any Company Additional Written
Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter

 

4



--------------------------------------------------------------------------------

are filed with the Commission (collectively, the “Incorporated Documents”)
complied and will comply in all material respects with the requirements of the
Exchange Act. Each such Incorporated Document, when taken together with the
Pricing Disclosure Package, did not as of the Time of Sale, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.

(h) The Registration Rights Agreement and DTC Agreement. The Registration Rights
Agreement has been duly authorized and, on the Closing Date, will have been duly
executed and delivered by, and will constitute a valid and binding agreement of,
the Company and the Guarantors, enforceable in accordance with its terms, except
as the enforcement thereof may be limited by (i) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and laws relating to
or affecting the rights and remedies of creditors generally or by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) (the “Enforceability Exceptions”) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing. The DTC Agreement has been duly authorized and, on the Closing Date,
will have been duly executed and delivered by, and will constitute a valid and
binding agreement of, the Company and the Guarantors, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions.

(i) Authorization of the Notes, the Guarantees and the Exchange Notes. The Notes
to be purchased by the Initial Purchasers from the Company will on the Closing
Date be in the form contemplated by the Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by the Enforceability Exceptions and
will be entitled to the benefits of the Indenture. The Exchange Notes have been
duly and validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions and will be entitled to the benefits of the Indenture.
The Guarantees of the Notes on the Closing Date and the Guarantees of the
Exchange Notes when issued will be in the respective forms contemplated by the
Indenture and have been duly authorized for issuance pursuant to this Agreement
and the Indenture; the Guarantees of the Notes, at the Closing Date, will have
been duly executed by each of the Guarantors and, when the Notes have been
authenticated in the manner provided for in the Indenture and issued and

 

5



--------------------------------------------------------------------------------

delivered against payment of the purchase price therefor, the Guarantees of the
Notes will constitute valid and binding agreements of the Guarantors; and, when
the Exchange Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered in accordance with the Registration Rights
Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, in each case, enforceable in accordance
with their terms, except as the enforcement thereof may be limited by the
Enforceability Exceptions and will be entitled to the benefits of the Indenture.

(j) Authorization of the Indenture. The Indenture has been duly authorized,
executed and delivered by the Company and the Guarantors and (assuming the due
authorization, execution and delivery thereof by the Trustee) constitutes a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by the Enforceability Exceptions.

(k) Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(l) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Texas with corporate power and authority
to own or lease its properties and conduct its business as described in the
Offering Memorandum. Each of the subsidiaries of the Company as listed in
Exhibit B hereto (collectively, the “Subsidiaries”), has been duly organized or
formed and is validly existing as a corporation, limited liability company or
limited partnership, as applicable, in good standing under the laws of the
jurisdiction of its incorporation, organization or formation with corporate.
limited liability company or limited partnership power and authority to own or
lease its properties and conduct its business as described in Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of the Transaction Documents to which it is a
party. The Subsidiaries are the only subsidiaries, direct or indirect, of the
Company. The Company and each of the Subsidiaries are duly qualified to transact
business and are in good standing in all jurisdictions in which the conduct of
their business requires such qualification; except where the failure to be so
qualified or to be in good standing would not reasonably be expected (i) to have
a material adverse effect on the condition (financial or otherwise), properties,
assets, operations, earnings, business, or prospects of the Company and its
Subsidiaries taken as a whole, whether or not arising from transactions in the
ordinary course of business or (ii) to prevent the consummation of the
transactions contemplated hereby (clauses (i) and (ii) are referred to
hereinafter as a “Material Adverse Effect”).

(m) Capitalization. The information set forth under the caption “Capitalization”
in the Offering Memorandum is true and correct (other than for subsequent
issuances of capital stock, if any, pursuant to employee benefit plans described
in the Offering Memorandum or upon exercise of outstanding options or

 

6



--------------------------------------------------------------------------------

warrants described in the Pricing Disclosure Package and the Offering
Memorandum, as the case may be). The outstanding shares of common stock of the
Company (the “Common Stock”) have been duly authorized and validly issued and
are fully paid and non-assessable. The outstanding shares of capital stock or
other equity interests of each of the Subsidiaries have been duly authorized and
validly issued, are fully paid (to the extent required under the applicable
limited partnership agreement of such Subsidiary) and non-assessable (except as
such non-assessability may be affected by Sections 153.102, 153.112, 153.202 or
153.210 of the Texas Business Organizations Code with respect to limited
partnerships and Sections 101.114, 101.153 or 101.206 of the Texas Business
Organizations Code with respect to limited liability companies) and, except as
disclosed in the Offering Memorandum, are wholly owned by the Company or another
Subsidiary free and clear of all liens, pledges, restrictions, encumbrances and
equities and claims.

(n) Preparation of the Financial Statements. The consolidated financial
statements of the Company and the Subsidiaries, together with related notes and
schedules as included and incorporated by reference in the Offering Memorandum,
present fairly in all material respects the financial position and the results
of operations and cash flows of the Company and the consolidated Subsidiaries,
at the indicated dates and for the indicated periods. Such financial statements
and related schedules have been prepared in accordance with U.S. generally
accepted principles of accounting, consistently applied throughout the periods
involved (“GAAP”), except as disclosed therein, and all adjustments necessary
for a fair presentation of results for such periods have been made. The summary
financial and statistical data included or incorporated by reference in the
Offering Memorandum presents fairly in all material respects the information
shown therein and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the Company.
The interactive data in eXtensible Business Reporting Language (“XBRL”)
incorporated by reference in the Offering Memorandum and the Pricing Disclosure
Package (i) fairly present the information contained therein and (ii) have been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto, in each case of clause (i) and (ii) in all material respects.

(o) Statistical Data. The statistical, industry-related and market-related data
included in the Offering Memorandum are based on or derived from sources that
the Company reasonably and in good faith believes are reliable and accurate.

(p) Company’s Accounting System. The Company maintains a system of internal
accounting controls (“Internal Controls”) in compliance with the Sarbanes-Oxley
Act and is sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) the interactive data in XBRL
incorporated by reference in the Offering Memorandum and the

 

7



--------------------------------------------------------------------------------

Pricing Disclosure Package (i) fairly present the information contained therein
and (ii) have been prepared in accordance with the Commission’s rules and
guidelines applicable thereto, in each case of clause (i) and (ii) in all
material respects.

(q) No Significant Deficiencies. Since the date of the most recent balance sheet
of the Company and its consolidated Subsidiaries reviewed or audited by KPMG
LLP, and reviewed by the Audit Committee of the Board of Directors of the
Company, (i) the Company has not been advised of (A) any significant
deficiencies in the design or operation of Internal Controls that could
adversely affect the ability of the Company and each of its Subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in Internal Controls and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Internal
Controls of the Company and each of its Subsidiaries, and (ii) since that date,
there have been no significant changes in Internal Controls or in other factors
that could significantly affect Internal Controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.

(r) Disclosure Controls and Procedures. The Company has established and
maintains “disclosure controls and procedures” (as defined in Rules 13a-15(e)
and 15d-15(e) of the Exchange Act); the Company’s “disclosure controls and
procedures” are reasonably designed to ensure that all information (both
financial and non-financial) required to be disclosed by the Company in the
reports that it files or furnishes under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and regulations of the Commission, and that all such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Company required
under the Exchange Act with respect to such reports.

(s) Independent Accountants. Each of (i) Grant Thornton, LLP, which has
certified certain financial statements of the Company and delivered its opinion
with respect to the audited financial statements and schedules included and
incorporated by reference in the Offering Memorandum, and (ii) KPMG LLP, which
has delivered its opinion with respect to certain of the audited financial
statements and schedules of the Company incorporated by reference in the
Offering Memorandum, is an independent registered public accounting firm with
respect to the Company within the meaning of the Securities Act and the
applicable rules and regulations of the Public Company Accounting Oversight
Board.

(t) No Material Actions or Proceedings. Except as set forth in the Offering
Memorandum, there is no action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
the Subsidiaries, before any court or administrative agency or which has the
subject thereof any property owned or leased by the Company or any of the
Subsidiaries (i) that are required by the Securities Act to be disclosed on a
registration statement in Form S-3 which is not so disclosed in the Offering
Memorandum or (ii) which, if determined adversely to the Company or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect or
prevent the consummation of the transactions contemplated hereby.

 

8



--------------------------------------------------------------------------------

(u) Title to Properties. Each of the Company and its Subsidiaries has (i) good
and defensible title to all of the oil and gas properties (including oil and gas
wells, producing leasehold interests and appurtenant personal property) owned by
the Company and its Subsidiaries, title investigations having been carried out
by the Company or its Subsidiaries consistent with the reasonable practice in
the oil and gas industry in the areas in which the Company and its Subsidiaries
operate and (ii) good title to all other real and personal property owned by the
Company and its Subsidiaries, including but not limited to such other real and
personal property reflected in the financial statements of the Company and its
Subsidiaries included and incorporated by reference in the Offering Memorandum,
in each case free and clear of all restrictions, mortgages, pledges, security
interests, claims, liens, encumbrances, charges and defects except such as
(x) are described in the Offering Memorandum, (y) liens and encumbrances under
operating agreements, unitization and pooling agreements, production sales
contracts, farm-out agreements and other oil and gas exploration participation
and production agreements, in each case that secure payment of amounts not yet
due and payable for the performance of other unmatured obligations and are of a
scope and nature customary in the oil and gas industry or arise in connection
with drilling and production operations or (z) such as do not affect the value
of the properties of the Company and its Subsidiaries, considered as one
enterprise, and do not interfere in any respect with the use made and proposed
to be made of such properties by the Company and its Subsidiaries, considered as
one enterprise, with such exceptions as would not reasonably be expected to have
a Material Adverse Effect. All of the leases and subleases under which the
Company or any of its Subsidiaries holds or uses properties described in the
Offering Memorandum are in full force and effect, with such exceptions as would
not reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its Subsidiaries has any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
its Subsidiaries under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or any Subsidiary thereof to
the continued possession or use of the leased or subleased premises, in each
case, with such exceptions as would not reasonably be expected to have a
Material Adverse Effect. The working interests in oil, gas and mineral leases or
mineral interests which constitute a portion of the real property held by the
Company reflect in all material respects the right of the Company to explore,
develop or receive production from such real property, and the care taken by the
Company and its Subsidiaries with respect to acquiring or otherwise procuring
such leases or mineral interests was generally consistent with standard industry
practices in the areas in which the Company and its Subsidiaries operate for
acquiring or procuring leases and interests therein to explore, develop or
produce for hydrocarbons.

(v) Rights-of-Way. The Company and its Subsidiaries have such consents,
easements, rights-of-way or licenses from any person (“rights-of-way”) as are
necessary to enable the Company and its Subsidiaries to conduct its business in
the manner described in the Offering Memorandum, subject to such qualifications
as may be set forth in the Offering Memorandum, and except for such
rights-of-way the lack of which would not have, individually or in the
aggregate, a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(w) Tax Law Compliance. The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
have paid all taxes indicated by said returns and all assessments received by
them or any of them to the extent that such taxes have become due and payable by
them, except (in any case) (i) for such taxes and assessments that are being
contested in good faith and for which an adequate reserve for accrual has been
established in accordance with GAAP, (ii) for any such taxes or assessments that
are currently payable without penalty or interest, (iii) where a failure to do
so would not reasonably be expected to have a Material Adverse Effect or (iv) to
the extent described in the Offering Memorandum. The Company has no knowledge of
any actual or proposed additional material tax assessments. There are no
transfer taxes or other similar fees or charges under U.S. federal law or the
laws of any U.S. state, or any political subdivision thereof, required to be
paid in connection with the execution and delivery of this Agreement or the
issuance by the Company or sale by the Company of the Notes.

(x) No Material Adverse Effect. Since the respective dates as of which
information is given in the Offering Memorandum, exclusive of any amendment or
supplement thereto, (i) there has not occurred any Material Adverse Effect, and
there has not been any material transaction entered into or any material
transaction that is probable of being entered into by the Company or the
Guarantors, other than transactions in the ordinary course of business and
changes and transactions described in the Offering Memorandum, and (ii) none of
the Company or any of the Guarantors has incurred any liability or obligation
(financial or otherwise), direct or contingent, or entered into any transaction
(including any off-balance sheet activities or transactions), not in the
ordinary course of business, that is material to the Company and the Guarantors,
as a whole, and there has not been any material change in the capital stock or
partnership interests, as the case may be, or material increase in the
short-term debt or long-term debt (including any off-balance sheet activities or
transactions), of any of the Company or the Guarantors, or any Material Adverse
Effect, or any development involving or which may reasonably be expected to
result in a Material Adverse Effect, in each case, except as described in the
Offering Memorandum. The Company and the Guarantors have no material liabilities
or obligations, or indirect or direct contingent obligations, that are not
disclosed in the Company’s financial statements in the Offering Memorandum.

(y) Non-Contravention of Existing Instruments. Neither the Company nor any of
the Subsidiaries is (i) in violation of its Certificate of Formation or other
formation document (“Charter”) or Bylaws, limited partnership agreement, limited
liability company agreement or similar organizational documents, (ii) in
violation of or default (or with the giving of notice or lapse of time or both,
will be in default) under any agreement, lease, contract, indenture or other
instrument or obligation to which it is a party or by which it, or any of its
properties, is bound or (iii) in violation of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such Subsidiary or any of its properties, as
applicable, except, with respect

 

10



--------------------------------------------------------------------------------

to clauses (i) through (iii), for such violations or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The execution
and delivery of the Transaction Documents and the consummation of the
transactions herein contemplated and the fulfillment of the terms hereof will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under (1) the Charter or Bylaws, of the Company, (2) any
contract, indenture, mortgage, deed of trust or other agreement or instrument to
which the Company or any of the Subsidiaries is a party, or (3) any order, rule
or regulation applicable to the Company or any of the Subsidiaries of any court
or of any regulatory body or administrative agency or other governmental body
having jurisdiction over the Company or any of the Subsidiaries or any of their
respective properties, except, with respect to clauses (2) and (3), where such
conflicts, breaches or defaults would not result in a Material Adverse Effect.

(z) No Further Authorizations or Approvals Required. No permit, consent,
approval, authorization, order, registration, filing or qualification
(“Consents”) of or with any court or governmental agency or body having
jurisdiction over the Company or any of the Guarantors or any of their
respective properties or assets is required in connection with the offering,
issuance or sale by the Company of the Securities or the execution, delivery and
performance of the Transaction Documents by the Company and the Guarantors to
the extent a party thereto, except (i) such Consents as may be required under
the Securities Act, the Exchange Act and state securities or “Blue Sky” laws of
any jurisdiction, (ii) such Consents as have been obtained or will be obtained
prior to the Closing Date, (iii) such Consents that, if not obtained, could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or materially impair the ability of the Company and the
Guarantors to consummate the transactions contemplated by this Agreement, and
(iv) such Consents as are disclosed in the Pricing Disclosure Package and the
Offering Memorandum.

(aa) All Necessary Permits, etc. The Company and each of the Subsidiaries has
all licenses, certifications, permits, franchises, approvals, clearances and
other regulatory authorizations (“Permits”) from governmental authorities as are
necessary to conduct its businesses as currently conducted and to own, lease and
operate its properties in the manner described in the Offering Memorandum except
as would not reasonably be expected to have a Material Adverse Effect. There is
no claim, proceeding or controversy, pending or, to the knowledge of the Company
or any of the Subsidiaries, threatened, involving the status of or sanctions
under any of the Permits and no event has occurred that might allow for the
revocation, termination, modification or other impairment of the rights of the
Company or any of the Subsidiaries under such Permit, except, for such claims,
proceedings, controversies or events as would not, individually or in the
aggregate, have a Material Adverse Effect.

(bb) No Price Stabilization or Manipulation. Neither the Company nor any of the
Guarantors has taken, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.

 

11



--------------------------------------------------------------------------------

(cc) Company and Guarantors Not an “Investment Company”. Neither the Company nor
any of the Guarantors is, and after giving effect to the offering and the sale
of the Securities and the application of the proceeds thereof as described in
the Offering Memorandum will be, an “investment company” within the meaning of
such term under the Investment Company Act of 1940, as amended, and the rules
and regulations of the Commission thereunder (collectively, the “Investment
Company Act”).

(dd) Insurance. The Company and each of the Guarantors carry, or are covered by,
insurance in such amounts and covering such risks as is commercially reasonable
for the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar industries. All
policies of insurance insuring the Company or any Guarantor or any of their
respective businesses, assets, employees, officers and directors are in full
force and effect, and the Company and the Guarantors are in compliance with the
terms of such policies in all material respects. There are no claims by the
Company or any Guarantor under any such policy or instrument as to which an
insurance company is denying liability or defending under a reservation of
rights clause. The Company has no reason to believe that it or any Guarantor
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not have a Material Adverse Effect.

(ee) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(ff) ERISA Compliance. The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Section 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

 

12



--------------------------------------------------------------------------------

(gg) Compliance with and Liability Under Environmental Laws. Neither the Company
nor any Guarantor is in violation of any statute, any rule, regulation, decision
or order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous chemicals, toxic
substances or radioactive and biological materials or relating to the protection
or restoration of the environment or human exposure to hazardous chemicals,
toxic substances or radioactive and biological materials (collectively,
“Environmental Laws”), except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Neither the Company
nor the Guarantors own or operate any real property contaminated with any
substance that requires remedial action to be taken under any Environmental
Laws, is liable for remedial action at any site where materials regulated under
Environmental Laws were disposed by the Company or any Guarantor, or is subject
to any claim relating to any Environmental Laws, which violation, contamination,
liability or claim in each case would individually or in the aggregate have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which might lead to such a claim. There are no costs or
liabilities arising under any Environmental Laws with respect to the operations
or properties of the Company and its Subsidiaries (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties, compliance with Environmental Laws, any permit, license
or approval or any related legal constraints on operating activities, and any
potential liabilities of third parties assumed under contract by the Company or
its Subsidiaries) that would, individually or in the aggregate, have a Material
Adverse Effect.

(hh) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
applicable Environmental Laws on the business, operations and properties of the
Company and its Subsidiaries, in the course of which it identifies and evaluates
material associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review and the amount of its established
reserves and except as disclosed in the Offering Memorandum, the Company has
reasonably concluded that such identified associated costs and liabilities would
not, individually or in the aggregate, have a Material Adverse Effect.

(ii) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its Subsidiaries nor, to the knowledge of the Company, the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the FCPA, including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, and the Company, its Subsidiaries and, to
the knowledge of the Company, its

 

13



--------------------------------------------------------------------------------

affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

(jj) Intellectual Property Rights. The Company and each of the Guarantors owns,
licenses, or otherwise has rights in all United States and foreign patents,
trademarks, service marks, tradenames, copyrights, trade secrets and other
proprietary rights necessary for the conduct of its respective business as
currently carried on and as proposed to be carried on as described in the
Offering Memorandum (collectively and together with any applications or
registrations for the foregoing, the “Intellectual Property”), except where the
failure to so own or possess would not, individually or in the aggregate, have a
Material Adverse Effect, and neither the Company nor any of its Guarantors has
received any notice of infringement of or conflict with any asserted rights of
others with respect to any of the foregoing which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect.

(kk) Compliance with Sarbanes-Oxley. As of the date hereof, the Company is, and
on the Closing Date will be, in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder) and the rules of the New York Stock Exchange
that are then in effect and with which the Company is required to comply.

(ll) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-3 which is not so disclosed in the Offering Memorandum. There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of
their respective family members, except as disclosed in the Offering Memorandum.

(mm) Regulations T, U, X. Neither the Company nor any Guarantor nor any agent
thereof acting on their behalf has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Securities to
violate Regulation T, Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System.

(nn) Compliance with Labor Laws. No labor problem or dispute with the employees
of the Company or the Subsidiaries exists or, to the Company’s knowledge, is
threatened or imminent, and the Company has no knowledge of any existing or
imminent labor disturbance by the employees of any of its or its Subsidiaries’
principal suppliers, contractors, consultants or customers, that would have a
Material Adverse Effect.

 

14



--------------------------------------------------------------------------------

(oo) No Conflict with Money Laundering Laws. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable
anti-money laundering statutes of jurisdictions where the Company and its
Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

(pp) No Conflict with Sanctions Laws. None of the Company nor any of its
Subsidiaries (collectively, the “Entity”), nor any director or officer of the
Entity nor, to the Entity’s knowledge, any employee agent, affiliate or
representative of the Entity, is an individual or entity (“Person”) that is, or
is owned or controlled by, a Person that is (i) the subject of any sanctions
administered or enforced by the U.S. Department of Treasury’s Office of Foreign
Assets Control (“OFAC”), the United Nations Security Council (“UNSC”), the
European Union (“EU”), Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor (ii) located, organized or
resident in a country or territory that is the subject of Sanctions (including,
without limitation, Burma/Myanmar, Cuba, Iran, North Korea, Sudan and Syria).
The Entity represents and covenants that it will not, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other Person
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or (B) in any other manner that will result in a
violation of Sanctions by any Person (including any Person participating in the
offering, whether as underwriter, advisor, investor or otherwise). The Entity
represents and covenants that it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

(qq) Royalties. As of the date hereof, (i) all royalties, rentals, deposits and
other amounts owed under the oil and gas leases constituting the oil and gas
properties of the Company and its Subsidiaries have been properly and timely
paid, other than amounts held in suspense accounts pending routine payments or
related to disputes about the proper identification of royalty owners and except
where the failure to timely pay such amounts could not, individually or in the
aggregate, have a Material Adverse Effect on the Company or any of its
Subsidiaries; (ii) no material amount of proceeds from the sale or production
attributable to the oil and gas properties of the Company and its Subsidiaries
are currently being held in suspense by any purchaser thereof, except where such
amounts due could not, individually or in the aggregate, have a Material Adverse
Effect on the Company or any of the Subsidiaries, and (iii) there are no claims
under take

 

15



--------------------------------------------------------------------------------

or pay contracts pursuant to which natural gas purchasers have any make up
rights affecting the interests of the Company or its Subsidiaries in their oil
and gas properties, except where such claims could not, individually or in the
aggregate, have a Material Adverse Effect on the Company or any of its
Subsidiaries.

(rr) Preparation of the Reserve Estimates. The oil and natural gas reserve
estimates contained in the Offering Memorandum have been prepared by employees
of the Company or the Guarantors and have been audited by an independent reserve
engineer, in accordance with Commission guidelines applied on a consistent basis
throughout the periods involved, and the Company and the Guarantors have no
reason to believe that such estimates do not fairly reflect the oil and natural
gas reserves of the Company and the Guarantors as of the dates indicated. The
information underlying the estimates of the Company’s reserves that was supplied
to Netherland, Sewell & Associates, Inc. (the “Reserve Engineer”), for the
purposes of auditing the reserve reports and estimates of the proved reserves of
the Company disclosed in the Offering Memorandum, including production and costs
of operation, was true and correct in all material respects on the dates such
estimates were made, and such information was supplied and was prepared in
accordance with customary industry practices. Other than normal production of
the reserves, the impact of the changes in prices and costs, and fluctuations in
demand for oil and natural gas and except as disclosed in the Offering
Memorandum, the Company has no knowledge of any facts or circumstances that
would in the aggregate result in a material adverse change in the aggregate net
proved reserves, or the aggregate present value or the standardized measure of
the future net cash flows therefrom, as described in the Offering Memorandum and
as reflected in the reports the Reserve Engineer prepared with regard to the
proved reserves that the Company owns. The estimates of such proved reserves and
standardized measure as described in the Offering Memorandum and reflected in
the reports referenced therein have been prepared in a manner that complies, in
all material respects, with the applicable requirements of the rules and
regulations of the Commission with respect to such estimates.

(ss) Independent Petroleum Engineers. The Reserve Engineer is an independent
petroleum engineer with respect to the Company and the Guarantors.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and,. subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of 104.25% of the principal
amount thereof plus accrued interest from October 15, 2016 payable on the
Closing Date, in each case, on the basis of the representations, warranties and
agreements herein contained, and upon the terms herein set forth.

 

16



--------------------------------------------------------------------------------

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Latham & Watkins LLP, 811 Main Street, Suite 3700,
Houston, TX 77002 (or such other place as may be agreed to by the Company and
Merrill Lynch) at 10:00 a.m. New York City time, on December 9, 2016, or such
other time and date as Merrill Lynch shall designate by notice to the Company
(the time and date of such closing are called the “Closing Date”). The Company
hereby acknowledges that circumstances under which Merrill Lynch may provide
notice to postpone the Closing Date as originally scheduled include, but are in
no way limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof.

(c) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to Merrill Lynch for the accounts of the several Initial Purchasers certificates
for the Notes at the Closing Date against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The certificates for the Notes shall be in such denominations and
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as Merrill Lynch
may designate. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that:

(i) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;

(ii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and

(iii) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering

 

17



--------------------------------------------------------------------------------

Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless the Representative shall previously
have been furnished a copy of the proposed amendment or supplement at least two
business days prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Representative a copy of such written communication
for review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which the Representative reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will promptly notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law. If, prior to the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Final Offering Memorandum, as
then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3
hereof), file with the Commission and furnish at its own expense to the Initial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

 

18



--------------------------------------------------------------------------------

(c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall reasonably request.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Representative and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. Neither the Company nor
any of the Guarantors shall be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation. The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its reasonable best efforts to obtain the withdrawal thereof at the
earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information satisfying the requirements of
Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
60 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch (which consent may be withheld at the sole
discretion of Merrill Lynch), directly or indirectly, sell, offer, contract or
grant any option to sell, pledge, transfer or establish an open “put equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer, or announce the

 

19



--------------------------------------------------------------------------------

offering of, or file any registration statement under the Securities Act in
respect of, any debt securities of the Company or securities exchangeable for or
convertible into debt securities of the Company (other than as contemplated by
this Agreement and to register the Exchange Securities).

(i) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

(j) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(k) No Restricted Resales. During a period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes that have been
reacquired by any of them.

(l) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company or any Guarantor of
any one or more of the foregoing covenants or extend the time for their
performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the

 

20



--------------------------------------------------------------------------------

preparation, printing, filing, shipping and distribution (including any form of
electronic distribution) of the Pricing Disclosure Package and the Final
Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, and the Transaction Documents, (v) all
filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by FINRA, if any, of the
terms of the sale of the Securities or the Exchange Securities (in an amount not
to exceed $10,000), (ix) all fees and expenses (including reasonable fees and
expenses of counsel) of the Company and the Guarantors in connection with
approval of the Securities by the Depositary for “book-entry” transfer, and the
performance by the Company and the Guarantors of their respective other
obligations under this Agreement and (x) all expenses incident to the “road
show” for the offering of the Securities, if any; provided, however, that the
Initial Purchasers will pay for 50% of the cost of any chartered aircraft in
connection with the road show, if any. Except as provided in this Section 4 and
Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from each of KPMG and Grant Thornton LLP, the independent
registered public accounting firms for the Company, a “comfort letter” dated the
date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Representative, covering the financial information in the
Pricing Disclosure Package and other customary matters. In addition, on the
Closing Date, the Initial Purchaser shall have received from such accountants a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Representatives, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than 3 days prior to the Closing Date.

 

21



--------------------------------------------------------------------------------

(b) Reserve Engineer Letter. On the date hereof, the Initial Purchasers shall
have received from the Reserve Engineer, a letter dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, containing statements and information ordinarily included in
reserve engineers’ “comfort letters” to Initial Purchasers with respect to the
reserve reports and related information contained in the Offering Memorandum. In
addition, on the Closing Date, the Initial Purchaser shall have received from
the Reserve Engineer a bring-down letter dated the Closing Date addressed to the
Initial Purchasers, in form and substance satisfactory to the Representatives,
in the form of the letter delivered on the date hereof, except that it shall
cover the reserve reports and related information in the Final Offering
Memorandum and any amendment or supplement thereto.

(c) No Material Adverse Effect or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Effect; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its Subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section15E of the Exchange Act.

(d) Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Baker Botts L.L.P.,
counsel for the Company, dated as of such Closing Date, the form of which is
attached as Exhibits A-1 and A-2.

(e) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Latham & Watkins
LLP, counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.

(f) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(c)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Effect;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and

(iii) each of the Company and the Guarantors has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

22



--------------------------------------------------------------------------------

(g) Registration Rights Agreement. The Company and the Guarantors shall have
executed and delivered the Registration Rights Agreement, in form and substance
reasonably satisfactory to the Initial Purchasers and the Initial Purchasers
shall have received such executed counterparts.

(h) Depositary. The Securities shall be eligible for clearance and settlement
through the facilities of DTC.

(i) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 5 or clauses (i), (iv) or
(v) of Section 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

 

23



--------------------------------------------------------------------------------

(b) No general solicitation or general advertising (within the meaning of Rule
502 under the Securities Act) will be used in the United States in connection
with the offering of the Securities.

(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER

 

24



--------------------------------------------------------------------------------

APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO
THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE
SECURITY EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such affiliate, director, officer, employee or
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by Merrill Lynch) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto). The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company may otherwise have.

 

25



--------------------------------------------------------------------------------

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Initial Purchaser through the Representative
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representative have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the fifth,
ninth and tenth paragraphs under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof; provided that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 8 except to the extent that
it has been materially prejudiced by such failure (through the forfeiture of
substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice

 

26



--------------------------------------------------------------------------------

from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by Merrill Lynch (in the case of counsel
representing the Initial Purchasers or their related persons), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on

 

27



--------------------------------------------------------------------------------

the other hand, in connection with the statements or omissions or inaccuracies
in the representations and warranties herein which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each affiliate, director, officer
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

 

28



--------------------------------------------------------------------------------

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the New York Stock
Exchange (the “NYSE”), or trading in securities generally on either the Nasdaq
Stock Market or the NYSE shall have been suspended or limited, or minimum or
maximum prices shall have been generally established on any of such quotation
system or stock exchange by the Commission or FINRA; (ii) a general banking
moratorium shall have been declared by any of federal, New York or Texas
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Representative is material and adverse and makes it
impracticable or inadvisable to proceed with the offering sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Representative there shall have occurred any Material
Adverse Effect; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Representative may interfere materially with the conduct of the
business and operations of the Company regardless of whether or not such loss
shall have been insured. Any termination pursuant to this Section 10 shall be
without liability on the part of (i) the Company or any Guarantor to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated

50 Rockefeller Plaza

New York, New York 10020

Attention: High Yield Legal Department

Fax: (212) 901-7897

 

29



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

811 Main St., Suite 3700

Houston, Texas 77002

Attention: Sean T. Wheeler

Fax: (713) 546-5401

If to the Company or the Guarantors:

Matador Resources Company

One Lincoln Centre

5400 LBJ Freeway, Suite 1500

Dallas, Texas 75240

Attention:       Joseph Wm. Foran

    Chief Executive Officer

Fax: (972) 371-5201

with a copy to (which shall not constitute notice):

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attention: Douglass M. Rayburn

Fax: (214) 661-4634

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch on behalf of the Initial
Purchasers, and any such action taken by Merrill Lynch shall be binding upon the
Initial Purchasers.

SECTION 15. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 16. Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
OR DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE

 

30



--------------------------------------------------------------------------------

INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 17. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers

 

31



--------------------------------------------------------------------------------

and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company and the Guarantors,
and the several Initial Purchasers have no obligation to disclose any of such
interests by virtue of any fiduciary or advisory relationship; and (v) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby, and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 19. Compliance With USA Patriot Act. In accordance with the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

SECTION 20. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, ISSUER: MATADOR RESOURCES COMPANY By:  

/s/ Craig N. Adams

  Craig N. Adams   Executive Vice President – Land, Legal and Administration
GUARANTORS:

BLACK RIVER WATER MANAGEMENT COMPANY, LLC

DELAWARE WATER MANAGEMENT COMPANY, LLC

DLK BLACK RIVER MIDSTREAM, LLC

LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.

LONGWOOD MIDSTREAM SOUTH TEXAS, LLC

LONGWOOD MIDSTREAM SOUTHEAST, LLC

LONGWOOD MIDSTREAM DELAWARE, LLC

MATADOR PRODUCTION COMPANY

MRC ENERGY COMPANY

MRC DELAWARE RESOURCES, LLC

MRC ENERGY SOUTHEAST COMPANY, LLC

MRC ENERGY SOUTH TEXAS COMPANY, LLC

MRC PERMIAN COMPANY

MRC PERMIAN LKE COMPANY

MRC ROCKIES COMPANY

SOUTHEAST WATER MANAGEMENT COMPANY, LLC

By:  

/s/ Craig N. Adams

  Craig N. Adams   Executive Vice President – Land, Legal and Administration

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

LONGWOOD GATHERING AND DISPOSAL SYSTEMS, LP

By:   Longwood Gathering and Disposal Systems GP, Inc., its general partner By:
 

/s/ Craig N. Adams

  Craig N. Adams   Executive Vice President – Land, Legal and Administration

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                         INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

By:   Merrill Lynch, Pierce, Fenner & Smith                      Incorporated
By:  

/s/ Brian C. Fox

Name:   Brian C. Fox Title:   Director

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate
Principal
Amount of
Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

   $ 56,875,000   

Scotia Capital (USA) Inc.

     24,500,000   

SunTrust Robinson Humphrey, Inc.

     21,875,000   

RBC Capital Markets, LLC

     17,500,000   

BMO Capital Markets Corp.

     15,750,000   

Wells Fargo Securities, LLC

     14,000,000   

Comerica Securities Inc.

     6,125,000   

IBERIA Capital Partners L.L.C.

     6,125,000   

Stephens Inc.

     6,125,000   

Wunderlich Securities, Inc.

     6,125,000      

 

 

 

Total

   $ 175,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF OPINION OF COUNSEL TO THE COMPANY

Based upon the foregoing and subject to the assumptions, exceptions,
qualifications and limitations set forth herein, we are of the opinion that:

1. The Company is validly existing and in good standing under the laws of the
State of Texas, and each of the Guarantors is validly existing and in good
standing under the laws of the State of Texas.

2. Each of the Company and the Guarantors has the requisite corporate, limited
liability company or limited partnership, as applicable, power and authority
(i) to own, lease and operate its respective properties and to conduct its
respective business as described in the Pricing Disclosure Package and the Final
Offering Memorandum and (ii) to enter into and perform its respective
obligations under the Transaction Documents to which it is a party, in each case
in all material respects.

3. This Agreement has been duly authorized, executed and delivered by the
Company and each of the Guarantors.

4. The Indenture has been duly authorized, executed and delivered by the Company
and each of the Guarantors and (assuming the due authorization, execution and
delivery thereof by the Trustee) is a valid and legally binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each of
the Guarantors in accordance with its terms, provided that the enforceability
thereof is subject to (i) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the rights and remedies of creditors’ generally or by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (ii) public policy, applicable law relating to
fiduciary duties and indemnification and contribution and an implied covenant of
good faith and fair dealing (the “Enforceability Exceptions”).

5. The Notes have been duly authorized, executed and delivered by the Company
and, assuming the due authorization and execution and delivery of the Indenture
by the Trustee and the due authentication of the Notes by the Trustee and upon
payment and delivery in accordance with this Agreement, will constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

6. The Guarantees have been duly authorized, executed and delivered by the
Guarantors and, assuming the due authorization and execution and delivery of the
Indenture by the Trustee and the due authentication of the Notes by the Trustee
and upon payment and delivery in accordance with this Agreement, will constitute
valid and legally binding obligations of the Guarantors, enforceable against the
Guarantors in accordance with their terms, except as such enforceability may be
limited by the Enforceability Exceptions and will be entitled to the benefits of
the Indenture.

 

Exhibit A-1

1



--------------------------------------------------------------------------------

7. The Exchange Notes have been duly authorized by the Company and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement and the Indenture, and assuming the due
authorization, execution and delivery of (A) the Indenture by the Trustee and
(B) the Registration Rights Agreement by the Initial Purchasers, will be duly
and validly issued and outstanding and will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

8. The Exchange Guarantees have been duly authorized by each of the Guarantors
and, when each global certificate representing the Exchange Notes has been duly
executed, authenticated, issued and delivered as provided in the Registration
Rights Agreement and the Indenture, and assuming the due authorization,
execution and delivery of (A) the Indenture by the Trustee and (B) the
Registration Rights Agreement by the Initial Purchasers, the Exchange Guarantees
will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
except as such enforceability may be limited by the Enforceability Exceptions.

9. The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors and, assuming the due
authorization, execution and delivery thereof by the other parties thereto,
constitutes a valid and legally binding obligation of each of the Company and
the Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except as such enforceability may be limited by the
Enforceability Exceptions and except that the indemnity and contribution
provisions thereunder may be limited by applicable laws, general principles of
equity and public policy.

10. The statements set forth in each of the Pricing Disclosure Package and the
Final Offering Memorandum under the captions “The Offering” and “Description of
the Notes,” insofar as they purport to constitute summaries of the terms of the
Securities, the Indenture, the Exchange Securities and the Registration Rights
Agreement, are accurate in all material respects.

11. The statements under the caption “Material United States Federal Income
Considerations” in the Pricing Disclosure Package and the Final Offering
Memorandum, insofar as they purport to constitute a summary of matters of United
States federal tax law and regulations or legal conclusions with respect
thereto, are accurate in all material respects, subject to the limitations,
qualifications and assumptions set forth therein.

12. None of the issuance and sale of the Securities, the execution, delivery and
performance of the Transaction Documents by the Company and the Guarantors to
the extent a party thereto, or the consummation of the transactions contemplated
thereby (i) constitutes or will constitute a violation of the provisions of the
Certificate of Formation or Bylaws of the Company or the certificate of
formation, bylaws, limited liability company agreement or

 

Exhibit A-1

2



--------------------------------------------------------------------------------

partnership agreement, as applicable, of the Guarantors, (ii) constitutes or
will constitute a breach or violation of, or a default (or an event which, with
notice or lapse of time or both, would constitute such a default) under any
agreement filed or incorporated by reference as an exhibit to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2015 (the
“Form 10-K”), or (iii) results in a violation by the Company or any of the
Guarantors of any law, statute, rule or regulation of the United States of
America, the State of Texas or the State of New York applicable to the Company
and the Guarantors (other than securities laws or anti-fraud laws), which
breaches, violations or defaults, in the case of clauses (ii) or (iii), would,
individually or in the aggregate, have a Material Adverse Effect.

13. No filing, consent, approval, authorization, order, registration or
qualification under the federal laws of the United States of America, the laws
of the State of Texas or the laws of the State of New York is required for the
execution, delivery and performance of the Transaction Documents by the Company
and the Guarantors to the extent a party thereto or for the offering, issuance,
sale or delivery of the Securities by the Company and the Guarantors pursuant to
this Agreement, except for (i) such consents, approvals, authorizations, orders
and registrations or qualifications as may be required under applicable state
securities laws or blue sky laws in connection with the purchase and resale of
the Securities by the Initial Purchasers, (ii) with respect to the Exchange
Securities, such consents, approvals, authorizations, orders and registrations
or qualifications as may be required under the Securities Act, the Trust
Indenture Act and applicable state securities or blue sky laws as contemplated
by the Registration Rights Agreement, (iv) any consent, approval, authorization,
order, registration or qualification or other action that is or has been
obtained or made prior to the Closing Date or (v) such consents, approvals,
authorizations, orders and registrations or qualifications as disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum. In rendering the
opinion expressed in this paragraph 13, such counsel need not express any
opinion as to the matters addressed in paragraph 15 below.

14. The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the Final Offering Memorandum, will not be, or be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

15. Assuming (i) the accuracy of the representations and warranties and
compliance with the agreements of the Company and Guarantors contained in this
Agreement and (ii) the accuracy of the representations and warranties and
compliance with the agreements of the Initial Purchasers contained in this
Agreement, no registration of the Securities under the Securities Act is
required with respect to the purchase of the Securities by you or the initial
resale of the Securities by you to qualified institutional buyers or non-U.S.
persons in the manner contemplated by the Purchase Agreement, the Pricing
Disclosure Package and the Offering Memorandum. Such counsel need express no
opinion, however, as to when or under what circumstances any Securities
initially sold by you may be offered or resold.

 

Exhibit A-1

3



--------------------------------------------------------------------------------

In rendering such opinion, such counsel may rely as to matters involving the
application of laws of any jurisdiction other than the laws of the State of
Texas or the federal law of the United States of America, to the extent they
deem proper and specified in such opinion, upon the opinion (which shall be
dated the Closing Date shall be satisfactory in form and substance to the
Initial Purchasers, shall expressly state that the Initial Purchasers may rely
on such opinion as if it were addressed to them and shall be furnished to the
Initial Purchasers) of other counsel of good standing whom they believe to be
reliable and who are satisfactory to counsel for the Initial Purchasers;
provided, however, that such counsel shall further state that they believe that
they and the Initial Purchasers are justified in relying upon such opinion of
other counsel, and as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Company and public officials.

 

Exhibit A-1

4



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF 10B-5 LETTER OF COUNSEL TO THE COMPANY

We have reviewed the Pricing Disclosure Package and the Final Offering
Memorandum and have participated in conferences with officers and other
representatives of the Company, with representatives of the Company’s
independent registered public accounting firm and independent petroleum
engineer, and with your representatives and your counsel, at which the contents
of the Pricing Disclosure Package, the Final Offering Memorandum and related
matters were discussed. The purpose of our professional engagement was not to
establish or confirm factual matters set forth in the Pricing Disclosure Package
or the Final Offering Memorandum, and we have not undertaken to verify
independently any of the factual matters in such documents. Moreover, many of
the determinations required to be made in the preparation of the Pricing
Disclosure Package and the Final Offering Memorandum involve matters of a
non-legal nature. Accordingly, we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
included in the Pricing Disclosure Package and the Final Offering Memorandum
(except to the extent stated in paragraphs 10 and 11 above). Subject to the
foregoing and on the basis of the information we gained in the course of
performing the services referred to above, we advise you that:

(a) the documents incorporated by reference in the Pricing Disclosure Package
and the Final Offering Memorandum, when they were filed with the Commission,
appear on their face to be appropriately responsive in all material respects to
the requirements of the Exchange Act; and

(b) nothing came to our attention that caused us to believe that:

(A) the Pricing Disclosure Package, as of the Time of Sale, included an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or

(B) the Final Offering Memorandum, as of its date or as of the date hereof,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

it being understood that in each case we have not been asked to, and do not,
express any belief with respect to (i) the financial statements and schedules or
other financial or accounting information contained or included or incorporated
by reference therein or omitted therefrom, (ii) the summary reserve report of
the independent petroleum engineer and reserve information contained or included
or incorporated by reference therein or omitted therefrom, or
(iii) representations and warranties and other statements of fact contained in
the exhibits to the documents incorporated by reference therein.

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

Subsidiaries

 

•   Black River Water Management Company, LLC

 

•   Delaware Water Management Company, LLC

 

•   DLK Black River Midstream, LLC

 

•   Longwood Gathering and Disposal Systems GP, Inc.

 

•   Longwood Gathering and Disposal Systems, LP

 

•   Longwood Midstream South Texas, LLC

 

•   Longwood Midstream Southeast, LLC

 

•   Longwood Midstream Delaware, LLC

 

•   Matador Production Company

 

•   MRC Delaware Resources, LLC

 

•   MRC Energy Company

 

•   MRC Energy Southeast Company, LLC

 

•   MRC Energy South Texas Company, LLC

 

•   MRC Permian Company

 

•   MRC Permian LKE Company

 

•   MRC Rockies Company

 

•   Southeast Water Management Company, LLC

 

•   Fulcrum Delaware Water Resources, LLC

 

Exhibit B



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1